--------------------------------------------------------------------------------

PROMISSORY NOTE

US$100,000 Jan 28, 2009

     FOR VALUE RECEIVED, SKY HARVEST WINDPOWER CORP., a company incorporated
under the laws of Canada (the “Borrower”) HEREBY ACKNOWLEDGES ITSELF INDEBTED
AND PROMISES TO PAY to or to the order of KEEWATIN WINDPOWER CORP. a company
incorporated under the laws of the State of Nevada (the “Lender”), or such other
address as the Lender directs, the principal sum of $100,000 of lawful money of
the United States (the “Loan”), as follows:

1. Definitions:

  (a)

“Event of Default” means at any time there is a default or a breach by the
Borrower of any representation, warranty, covenant, agreement, term, condition,
stipulation or proviso contained herein or in any Other Document;

        (b)

“Other Document” means any document or agreement other than this Note which
evidences, secures or evidences or secures the payment, observance and
performance of the Loan in whole or in part; and

2. Repayment:

     The Borrower will pay the outstanding principal balance of the Loan on Jan
28, 2010, provided that the Borrower will have the privilege of prepaying the
Loan in whole or in part at any time and from time to time, without notice,
bonus or penalty.

3. Records:

     The Borrower acknowledges and agrees that the records of the Lender with
respect to advances and repayments, prepayments of the Loan will be conclusive
and binding on the Borrower hereunder absent manifest error.

4. Default:

     Upon the occurrence of an Event of Default, the full unpaid principal
balance of the Loan together with all other monies dues and owing under this
Note will at the option of the Lender forthwith become due and payable.

5. Governing Law:

     This Note will be governed by and construed in accordance with the laws of
British Columbia. For the purpose of legal proceedings this Note will be deemed
to have been made in British Columbia and to be performed there and the courts
of British Columbia will have

--------------------------------------------------------------------------------

- 2 -

jurisdiction over all disputes which may arise under this Note and the Borrower
hereby irrevocably and unconditionally submits to the non-exclusive jurisdiction
of such courts, provided always that nothing herein contained will prevent the
Lender from proceeding at its election against the Borrower in the courts of any
other country or jurisdiction.

6. Arbitration:

     At the option of the Lender, in its sole discretion, if the parties are
unable to resolve any dispute under this Note the dispute will be referred to
and finally resolved by arbitration before a single arbitrator selected by the
Lender. The place of arbitration will be Vancouver, British Columbia or such
other jurisdiction as chosen by the Lender, in its sole discretion. The award of
the arbitrator will be final and binding on each party. Judgment upon the award
may be entered in any court of competent jurisdiction.

7. General Provisions:

     The Borrower hereby waives presentment and demand for payment, protest and
notice of protest and notice of dishonour and non-payment.

IN WITNESS WHEREOF the Borrower has duly executed this Promissory Note as of the
date first written above.

SKY HARVEST WINDPOWER CORP.

Per: /s/ William Iny   Authorized Signatory


--------------------------------------------------------------------------------